      Case 3:17-cv-00283 Document 82 Filed on 03/05/21 in TXSD Page 1 of 5
                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                          March 05, 2021
                      UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

NICOLE MALBROUGH,                      §
                                       §
       Plaintiff.                      §
                                       §
VS.                                    § CIVIL ACTION NO. 3:17-cv-00283
                                       §
JASON DEON HOLMES, ET AL.              §
                                       §
       Defendants.                     §

                           ORDER AND OPINION

       I must admit that the recent events in this case have left me speechless.

And I am not often one to be at a loss for words. To make sure we are all on the

same page, let me recount the key facts.

       Defendant filed a motion for summary judgment on January 8, 2021. See

Dkt. 58. Plaintiff’s response was due on or before January 29, 2021. On February

23, 2021, this case was referred to me to handle all pre-trial matters. After

reviewing the docket sheet, I quickly noted that a motion for summary judgment

had been filed. I then looked to find the response to that motion, but did not see

one. I clearly must have missed it. The response was due on January 29, 2021 and

here I was at the end of February 2021. A response had to be here somewhere.

Alas, my search came up empty. The reason: no response had been filed.

       For most of my colleagues on the bench, the next step would have been

easy: rule on the merits of the motion for summary judgment right there and

then. Given that Plaintiff was now more than a month delinquent in filing a
    Case 3:17-cv-00283 Document 82 Filed on 03/05/21 in TXSD Page 2 of 5




response to the motion for summary judgment, that approach would have been

reasonable and understandable.

      But I am a nice guy. Maybe too nice. I went ahead and issued an order on

Monday, March 1, 2021, noting that Plaintiff was more than a month overdue in

filing a response to the motion for summary judgment. See Dkt. 79. I don’t know

why Plaintiff did not timely file a response to the dispositive motion, but I am

always willing to give someone a second chance. Things happen. Life happens.

Out of the pure goodness of my heart, I informed Plaintiff that I would give her

until Friday, March 5 to file a response to the motion for summary judgment.

And then I went back to work, fully expecting that Plaintiff would submit a

summary judgment response on March 5, 2021.

      Boy, was I surprised when Plaintiff requested additional time to respond at

2 p.m. sharp the day before her March 5, 2021 deadline. See Dkt. 80 (“Motion for

Extension of Time”). In that motion, Plaintiff asks me to extend her response

date to April 19, 2021. That’s right—six weeks from today, 102 days from the date

the motion was filed, 81 days from Plaintiff’s original deadline, and 46 days after

the generous deadline I had imposed sua sponte.

      As all lawyers should know, you have to give a judge a reason to move a

deadline. And you need a really, really good reason to move a “second” deadline.

So, what’s Plaintiff’s compelling reason? Well, according to Plaintiff’s Motion for

Extension of Time, “Plaintiff’s deposition was taken on Saturday, January 30th,

2021 at 10:00 a.m.” and she “has not yet received a transcript of her deposition

                                            2
     Case 3:17-cv-00283 Document 82 Filed on 03/05/21 in TXSD Page 3 of 5




for purposes of review.” Dkt. 80 at 2. Huh? Plaintiff needs six weeks from today

to review her own deposition transcript to respond to the pending motion for

summary judgment? Something doesn’t smell right. To state the obvious,

Plaintiff does not need to review her own deposition transcript to respond to a

motion for summary judgment. I hate to give away state secrets, but she can

actually submit a declaration (or affidavit) providing her own sworn testimony

without attaching the deposition transcript. What a novel concept! But wait,

there’s more. Defendant’s opposition to the Motion for Extension of Time points

out that Plaintiff did not even order a copy of the deposition transcript until

Monday, March 1, 2021—more than a month after the January 30, 2021

deposition concluded and, conveniently, just a few hours after my March 1, 2021

order. To put it mildly, Plaintiff is not making a persuasive showing for a need to

extend the response date further.

      Let me make a brief comment about the law. In asking me to extend the

March 5, 2021 summary judgment deadline, Plaintiff does not mention a legal

standard that should govern my discretionary authority. Based on my legal

acumen, there are several possibilities, but none offer Plaintiff any relief. First,

Rule 56(d) allows a district court to deny or continue a summary judgment

motion so that a party might have additional time to gather evidence to oppose

the motion. See FED. R. CIV. P. 56(d). To seek relief under Rule 56(d), the party

must submit an affidavit or declaration explaining why the party cannot present

facts essential to justify its opposition. See id. Put aside the fact that Plaintiff’s

                                             3
     Case 3:17-cv-00283 Document 82 Filed on 03/05/21 in TXSD Page 4 of 5




Motion for Extension of Time was not verified. Put aside the fact that it was not

filed before the January 29, 2021 deadline passed. Put aside, too, the fact that the

Plaintiff’s Motion does not even reference Rule 56(d). Plaintiff cannot possibly

claim she needs more time to gather evidence to oppose the motion because the

discovery period is over, and it has been for a long time. See Dkt. 54 (ordering

completion of discovery by December 17, 2020).

      Rule 6(b) is another possibility. Rule 6(b) provides that a court may “for

good cause” extend a deadline “before the original time or its extension expires.”

FED. R. CIV. P. 6(b)(1)(A). To establish “good cause,” Malbrough must “show that

the deadlines cannot reasonably be met despite the diligence of the party needing

the extension.” S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d

533, 535 (5th Cir. 2003) (quotation omitted). As already explained, Plaintiff’s sole

proffered reason for needing another six-week extension to respond to the

summary judgment motion is so that counsel can review Plaintiff’s deposition

transcript. That reasoning does not pass go. It certainly does not come close to

satisfying the good cause standard. Because Plaintiff has failed to establish good

cause for moving the March 5, 2021 summary judgment response deadline,

Plaintiff’s Motion for Extension of Time (Dkt. 80) is DENIED. If Plaintiff wants

to file a response to the pending motion for summary judgment, it must be filed

today. Any late response will be struck.




                                            4
Case 3:17-cv-00283 Document 82 Filed on 03/05/21 in TXSD Page 5 of 5




 SIGNED on this 5th day of March 2021.



                               ______________________________
                                       ANDREW M. EDISON
                                UNITED STATES MAGISTRATE JUDGE




                                    5
